Case 2:19-cr-00748-RGK Document 106 Filed 07/12/21 Page 1 of 1 Page ID #:667



                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                            CRIMINAL MINUTES − GENERAL

 Case No.         2:19−cr−00748−RGK                              Date    7/12/2021

 Present :       The Honorable R. GARY KLAUSNER, United States District Judge
 Interpreter :    N/A

     Sharon Williams               Sheri Kleeger                    Juan Rodriguez
      Deputy Clerk                 Court Reporter                Assistant U.S. Attorney

      USA v. DEFENDANT(S) PRESENT:            ATTORNEYS PRESENT FOR DEFENDANT(S):
                                              1. Charles Snyder and David Sutton, DFPD
             1. JOHN ORTIZ, Bond


PROCEEDINGS:              CHANGE OF PLEA
X      Defendant moves to change plea to the Indictment .
X      Defendant sworn.
X      Defendant enters a new and different plea of GUILTY to 1 .
X      The Court questions the defendant regarding plea of GUILTY and FINDS that a
       factual basis has been laid and further FINDS the plea is knowledgeable and
       voluntarily made. The Court ORDERS the plea accepted and entered.
X      The Court refers the defendant to the Probation Office for investigation and
       and the matter is continued to Monday, October 4, 2021 at 01:30 PM for
       sentencing. The Probation Officer is hereby directed to disclose the Presentence
       Report on or before August 30, 2021 .
X      Position papers are due 14 days before sentencing. Responsive documents are due
       7 days before sentencing.
X      The Court vacates the July 13, 2021 trial date as to this defendant.
X      Other: The Court grants defendant's request to self−surrender today to begin serving
his sentence. Defendant to surrender to the U.S. Marshal's Office
                                                                                           :13
                                                                Initials of Deputy Clerk: sw

cc: USPO




CR−11 (09/98)                  CRIMINAL MINUTES − GENERAL                            Page 1 of 1
